Title: Joseph C. Cabell to Thomas Jefferson, 22 February 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 22 Feb. 1819.
          
          Your favor of 19th has this moment arrived. I am sorry that it is out of my power to attend the meeting at Mr Madison’s on friday. In the present state of the roads, and with such symptoms as I have lately experienced, it would be improper in me to undertake the journey. I hope you will be able to secure the attendance of Mr Watson and Genl Cocke; and even if you should not, I am  pretty confident that what the members present will agree upon, will receive the sanction of future meetings. You speak of our engagements with Doctor Cooper. I did not know that any engagements existed. The last information I received on this subject was either from Genl Cocke, or Col: Coles, during my illness last fall. I was then told that you had been under the impression that Doctor Cooper had laid himself under an obligation to come to the Central College: but that he had written you a letter from Fredericksburg, apprizing you that he did not consider himself bound in any way whatsoever. I confess I was not mortified at the occurrence: for whilst, Doct:  Cooper’s talents and acquirements are unquestioned, I find the impression very general that either in point of manners, habits or character, he is defective. He certainly is rather unpopular in the enlightened world part of society. This may be because he is not as well known to the world as he is to you and Mr Madison. The fact, however, is worthy of notice. A motion was made a few days ago by Mr Taylor in the House of Delegates to for leave to bring in a bill to repeal the additional appropriation of $20,000, for the education of the poor, and leave was refused by a majority of 10.—I mention this to shew you what difficulties lie in the way of getting adequate funds. I cannot think that the next Genl Assembly, prepared as it may be by the press, will refuse to correct this false step in our proceedings. But rest assured that this House of Delegates would sooner repeal the provision for the University than  any part of that made for the poor. And there will probably be some struggle on this subject next winter. This furnishes with me a strong reason not only to lay out all the money at present in building, but convinces me of the importance of rather keeping the Houses empty till a sufficient number can be got into a state of readiness to receive some half dozen eminent professors, than to fill them successively as they are finished, with perhaps here & there a fit man obnoxious to public prejudice. If Doctor  Cooper comes, let him come accompanied by other professors. But if he is to come alone, permit me to recommend, that no final decision to that effect, shall be taken, till the meeting of the Visitors of the University, when Generals Taylor and Breckenridge, may be fully informed of the reasons for and against the appointment, and their acquiescence previously secured. I have spoken with Mr Johnson on this point. He, like myself, has the highest opinion of the abilities of Doct: Cooper, but he considers the appointment one of great delicacy & importance, and thinks it would be advisable to pause in the manner & for the reasons I have stated. I have devoted two winters & one summer of my life, to the most sincere cooperation with you in getting this measure thro’ the Assembly. I think I am well apprized of the state of the public mind. And believe me the contest is not over. The very same interests and prejudices which arrayed themselves against the location at Charlottesville, will continue to assail that establishment. They will seize upon every occasion, and avail themselves of every pretext to keep it down. On the motion for leave to bring in a bill to repeal the $20,000—these interests were visible in the opposition. I write you in haste, as the mail is about to leave town. Perhaps I may have taken up erroneous views, but I thought it my duty to state them. I beg the favor of you to present my respectful compliments to Mr Madison & the other Gentlemen present at the meeting, and to assign the causes for my absence.
          
            faithfully yours
            Joseph C. Cabell
          
        